

115 HR 2350 IH: Small Business Know-Before-You-Bid Construction Transparency Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2350IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Bacon introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to foster greater transparency in and establish standards relating
			 to the administration of construction contracts, to provide prospective
			 construction contractors with information about an agency’s policies on
			 the administration of change orders to allow such contractors to make
			 informed business decisions regarding the pricing of bids or proposals,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Know-Before-You-Bid Construction Transparency Act of 2017. 2.Construction contract administrationThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after section 15 the following new section:
			
				15A.Construction contract administration
					(a)Transparency in the administration of construction contracts
 (1)In generalThe Administrator, in consultation with the Director of the Office of Management and Budget, shall make available a secured electronic system through which each agency shall provide access to documents relating to each construction contract administered by the agency that is awarded to a small business concern.
 (2)Documents to be made availableAt minimum, the following items shall be made accessible through the secured electronic system: (A)A copy of any payment bond provided for the contract and any modification to such bond required by the agency.
 (B)Each payment made to the prime contractor, including the date of payment and the amount paid, specifying any amounts withheld from the amount requested by the prime contractor and a general explanation of why an amount was withheld.
 (3)Timeliness of inclusion of informationAny item of information relating to a construction contract administered by an agency shall be made available electronically through the secured electronic system described under paragraph (1) not later than 15 days after such item is included in the contract file.
 (b)Solicitation notice regarding administration of change orders for constructionWith respect to any solicitation for the award of a contract for construction anticipated to be awarded to a small business concern, the agency shall provide a notice along with the solicitation to prospective bidders and offerors about the agency’s policies or practices in complying with the requirements of the Federal Acquisition Regulation relating to the timely definitization of requests for an equitable adjustment. Such notice shall include information about the agency’s past performance in definitizing requests for equitable adjustments, set forth separately shall be presented for each definitization action that was completed during the following periods:
 (1)Not more than 30 days after receipt of a request for an equitable adjustment. (2)Not more than 45 days after receipt of a request for an equitable adjustment.
 (3)Not more than 90 days after receipt of a request for an equitable adjustment. (4)Not more than 180 days after receipt of a request for an equitable adjustment.
 (5)More than 365 days after receipt of a request for an equitable adjustment. (6)After the completion of the performance of the contract through a contract modification addressing all undefinitized requests for an equitable adjustment received during the term of the contract..
		